DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific Specification/Drawings support (page No., paragraph No., etc.) for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. FIG. 2 teaches a memory die 200 that includes a memory array comprising memory cells 205 in such array and an I/O interface 255. It is unclear and open to any number of interpretations what is claimed: a second I/O interface included in the second memory die, the second memory die configured to route the second subset from the second memory array to the I/O interface via a data path that bypasses the second I/O interface. It is clear from the 
Claim(s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for substantially the same reasons as set forth in the rejection to claim 6.
Claim(s) 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an I/O interface included in the first memory die, does not reasonably provide enablement for a second I/O interface included in the first memory die and coupled with a second data bus, the first memory die further configured to: receive, via the C/A bus, a second read command for a second set of data; prefetch a first subset of the second set of data from the first memory array; receive a second subset of the second set of data from the second memory die; and output the second set of data via a second data bus. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. As set forth in the rejection to claim 6 above, FIG. 2 teaches the claimed memory die 200; memory die 200 includes one I/O interface 255.
Claim(s) 9-10
Claim(s) 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for substantially the same reasons as set forth in the rejection to claim 8 above in this Office action.
Claim(s) 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. FIG. 2 teaches a memory die 200 that includes a memory array comprising memory cells 205 in such array and an I/O interface 255. It is unclear and open to any number of interpretations what is claimed, in part: and a data path from the second memory array to the I/O interface that bypasses a second I/O interface included in the second memory die. It is clear from the teachings of FIG. 2 that data from the memory array that includes memory cells 205 to the I/O interface 255 does not bypass the I/O interface 255; the data from the array goes through sense component 245, column decoder 225 and ends up on I/O interface 255 to be transmitted outside; the I/O interface 255 is not presented in FIG. 2 to have any capability of being bypassed; if 255 were bypassed data from the array, from the memory cells 205 would have to be read out at the array level, or the output of 245 or the output of 225.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claim(s) 1-5, 12, 14,15, 21, 27-30, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20170358327 to Oh et al. (“Oh”) in view of U.S. Patent/Publication No. 20150234746 to Jo (“Jo”), and further in view of US Publication No. 20200081848 to Bae et al. (“Bae”).
As to claim 1, Oh teaches substantially the claimed invention, including: An apparatus (As found in at least FIGS. 1 and 4: 10A and/or 10C), comprising: a first memory die comprising a first memory array and coupled with a data bus and a command and address (C/A) bus (As found in at least FIGS. 1 and 4 and [0033], [0056]: 10C comprises first memory die 200c comprising memory array and coupled with DATA and CMD/ADD bus); and a second memory die comprising a second memory array and coupled with the first memory die (As found in at least FIG. 4 and [0056]: 10C comprises at least second memory die, one of 200c, comprising second memory array), the first memory die configured to: receive, via the C/A bus, a read command for a set of data (As found in at least FIGS. 1 and 4, [0033]); prefetch a first subset of the set of data from the first memory array (As found in at least FIGS. 1, 4 and [0033]: data from memory die is accessed)
While Oh may not expressly teach the first memory die configured to receive a second subset of the set of data from the second memory die and output the set of data via the data bus.
Yet, relevantly and complementarily, Jo teaches first memory die configured to receive a second subset of the set of data from the second memory die and output the 
Moreover, also in complement, Bae teaches in at least FIGS. 7, 16-17 and [0008]: The second storage device predicts predicted data to be accessed by the host based on the second virtual address, and prefetches the predicted data into the first storage device: data from 325 into 315; and data from 325/315 into the host.
Oh and Jo and Bae are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: data transfer from storage device into another storage device and finally into a host.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Oh as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Jo and Bae also as set forth in this Office action and as found in the references.  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application, as found in at least the Abstract in the teachings of Bae: host accessed of data from coupled-together storage devices using virtual addressing.  
Therefore, it would have been obvious to combine Oh with Jo and Bae to make the above modification.
As to claim 2, at least Jo and Bae teach wherein the second memory die is configured to prefetch the second subset from the second memory array (As found in at least FIGS. 16-17: second memory die 325 comprising second memory array (at the 
As to claim 3, at least Bae teaches wherein the first memory die is further configured to output the first subset before the second subset (As found in at least [0007]: data from first memory die, first data, is output to host; and as found in at least [0008] second data is output; thus first data is output before the second data).
As to claim 4, see rejection to at least claim 3; moreover, “over a first set of unit intervals (UIs),” is interpreted under broadest and most reasonable interpretation to encompass the teachings of first data as a unit interval and the teachings of second data as a unit interval).
As to claim 5, at least Oh teaches an input/output (I/O) interface included in the first memory die and coupled with the data bus, the I/O interface configured to receive the first subset from the first memory array and the second subset from the second memory array (As found in at least FIGS. 1-4 and 16, first memory die includes and obvious and well-known I/O coupled with DATA bus; note arrows on at least DATA bus having I/O (in and out) configuration; this so that it can communicate and transmit/receive data; also see at least [0100]; where memory die communicates with I/O of buffer die 510).
As to claim 12, Oh teaches further comprising: a first C/A interface included in the first memory die and coupled with the C/A bus, the first C/A interface configured to receive the read command; and Page 3 of 12App. No. 16/778,151PATENT Response dated April 2, 2021 Reply to Office Action dated February 8, 2021 a second C/A interface included in the second memory die, the first memory die configured to communicate with the second memory die based at least in part on the read command via a signal path that bypasses the 
As to claim 14, Oh as modified obviate the first subset comprises a first half of the set of data; and the second subset comprises a second half of the set of data (Whether the subsets are half the set of some other subset length to add up to a set cannot be considered to be an inventive step; it is well-known and well-understood that the subsets, as found in at least Bae, can add up to a set, whatever the length of the set may be).
As to claim 15, at least Oh teaches wherein the second memory die is coupled with the first memory die by one or more through-silicon vias (TSVs), or one or more bond wires, or both (As found in at least FIG. 9: memory die are coupled by one or more TSVs).
As to claim 21, see rejection to at least claim 1; moreover, the method is inherently taught by the apparatus.
As to claim 27, see rejection to at least claim(s) 1 and 21; moreover, it is obvious, well-known and well-understood in the art that memory operations include more than just one read operation; over the life of a memory device, a memory die that may include a memory array that may include a plurality of memory cells, read operations are certainly not limited to one read operation; if that were the case, one read operation per memory die, the state of the art would be unrecognizable; in regard 
As to claim 28, see rejection to at least claim 3.
As to claim 29 at least Oh teaches receiving the read command and the second read command via a same command and address (C/A) bus; receiving, via a first pin of the memory device, a first signal associating the read command with the first half of the data bus; and receiving, via a second pin of the memory device, a second signal associating the second read command with the second half of the data bus (As found in at least FIGS. 1-4, 9, 16-18: ADD/CMD bus (plurality of lines) transports signal/command and delivers such signal/command on a pin, or pad of memory die 200c).
As to claim 30, see rejection to at least claim 3; moreover, at least FIG. 1 in Oh teaches the claimed HOST to which data is ultimately transmitted to.
As to claim 37, see rejection to at least claim(s) 1 and 5
As to claim 40, see rejection to at least claim 14.
Claim(s) 13, 22-26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20170358327 to Oh et al. (“Oh”) in view .
As to claim 13, at least Shaeffer teaches the first memory die is further configured to: receive an indication of a data rate; select, based at least in part on the data rate, a modulation scheme from a set that includes binary signaling and non-binary signaling; and output the set of data using the selected modulation scheme (As found in at least [0292]: In an embodiment employing multi-level PAM signaling, a data rate may be increased without increasing either the system clock frequency or the number of signal lines by employing multiple voltage levels to encode unique sets of consecutive digital values or symbols).
Oh as modified and Shaeffer are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: data transfer from storage device into another storage device and finally into a host.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Oh as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Shaeffer also as set forth in this Office action and as found in the references.  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application, as found in at least [0292]: a data rate may be increased without increasing either the system clock frequency or the number of signal lines by 
Therefore, it would have been obvious to combine Oh as modified and Shaeffer to make the above modification.
As to claim 22, see rejection to at least claim(s) 1, 21 and 13; moreover, it is obvious, well-known and well-understood in the art that memory operations include more than just one read operation; over the life of a memory device, a memory die that may include a memory array that may include a plurality of memory cells, read operations are certainly not limited to one read operation; if that were the case, one read operation per memory die, the state of the art would be unrecognizable. 
As to claim 23, at least Shaeffer teaches the first modulation scheme comprises a pulse amplitude modulation three (PAM3) or a pulse amplitude modulation four (PAM4) modulation scheme; and the second modulation scheme comprises a non-return-to-zero (NRZ) modulation scheme (As found in at least [0291]).
As to claim 24, at least Shaeffer teaches further comprising: receiving, at the first die, signaling from the host device that indicates for the first die to switch from the first modulation scheme to the second modulation scheme (As found in at least FIG. 40, [0048], [0164], etc.).
As to claim 25, see rejection to at least claim 4.
As to claim 26, see rejection to at least claim 14; where same burst lengths are interpreted as same data lengths.
claim 39, see rejection to at least claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO

Art Unit 2827



/Fernando Hidalgo/           Primary Examiner, Art Unit 2827